ORDER DISMISSING APPEALThis is a pro se appeal from a purported order denying a petition for writ of habeas corpus. Eighth Judicial District Court, Clark County; Michael Villani, Judge.A review of the district court docket and minute entries does not indicate that a petition for writ of habeas corpus was filed in the underlying case. Further, it does not appear that the district court has entered any appealable order since the judgment of conviction was filed on November 14, 2018. Accordingly, we conclude that we lack jurisdiction to consider this appeal, and weORDER this appeal DISMISSED.